Citation Nr: 0935667	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
status post right total knee replacement.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's case was previously before the Board in January 
2008.  The Board remanded the case for additional development 
at that time.  The case is again before the Board for 
appellate review.

The Veteran is seeking service connection for a right hip 
disorder and right leg disorder, to include as secondary to 
his service-connected status post right total knee 
replacement.  He was provided notice of how to substantiate a 
claim for service connection, as required by the Veterans 
Claims Assistance Act of 2000, in November 2003.  However, 
the letter did not address the issue of service connection on 
a secondary basis.  The remand noted this discrepancy and 
directed that the Veteran be provided with notice that also 
addressed service connection on a secondary basis.  

The Appeals Management Center (AMC) conducted the development 
on remand.  The AMC sent the Veteran a notice letter in 
February 2008.  The letter failed to provide the required the 
notice.  Accordingly, a new letter must be sent that provides 
notice on how to substantiate a claim for service connection 
on both a direct and secondary basis.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The remand requested that the Veteran be afforded a VA 
examination to assess the current status of his service-
connected right knee disability.  The examiner was also 
requested to provide an opinion as to whether the Veteran's 
service-connected right knee disability had caused, or 
aggravated, a right leg or right hip disorder.  

The Veteran was afforded a VA examination in June 2009.  The 
examiner provided findings regarding the right hip, to 
include the results of x-rays taken in conjunction with the 
examination.  The x-rays were interpreted to show normal 
joint spaces, no evidence of femoral head osteonecrosis, and 
the soft tissues were said to be unremarkable.  The examiner 
said that, since that there was no evidence of a disorder of 
the right hip on x-ray, and the physical examination revealed 
changes compatible with age in both hips, the need for an 
opinion was moot.

The examination is not adequate.  Although the current x-rays 
of the right hip may not show current evidence of 
degenerative joint disease (DJD), there is x-ray evidence of 
DJD from the prior examination in August 2004.  There was no 
explanation as to the difference in findings in the two x-
rays.  Moreover, for the rating aspects of the case, the 
current findings are not dispositive as there is evidence of 
record of DJD of the right hip from the prior examination.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
Veteran's claim cannot be denied on the basis of no current 
disability in light of the prior x-ray evidence of DJD.

The examiner also said there were changes in both hips, 
although the right hip is the only issue involved, and 
attributed such changes to aging.  However, the examiner was 
asked to identify any and all disorder of the right hip and 
to include an opinion as to whether any such disorder was 
caused or aggravated by the Veteran's service-connected right 
knee disability.  A new examination is required to address 
the question of causation and aggravation of any right hip or 
right leg disorder and to address the x-ray evidence from 
August 2004 if current x-rays are negative.  

The Veteran submitted a statement in February 2008 wherein he 
said he received ongoing treatment at the VA outpatient 
clinic in Muscle Shoals, Alabama, and the VA medical center 
(VAMC) in Birmingham, Alabama.  He asked that the records be 
obtained in support of his claim.  There is no indication in 
the claims folder that any attempt was made to obtain the 
records and the last VA treatment records in the claims 
folder are dated in January 2007.  The records may contain 
additional evidence pertinent to the status of the Veteran's 
service-connected right knee disability as well as his right 
hip and right leg.  In any event, the outstanding VA 
treatment records must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159 (2008).  
Specifically, the Veteran should be 
advised of the requirements to 
substantiate a claim for service 
connection for a right hip disorder and a 
right leg disorder on both a direct and 
secondary basis.  

2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 2002 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the Veteran.  

Even if the Veteran does not respond, he 
has identified receiving treatment at the 
VA outpatient clinic in Muscle Shoals and 
VAMC in Birmingham.  The records from 
those facilities, from 2002 to the 
present, must be requested.  

3.  The Veteran should be scheduled for 
an orthopedic examination to determine 
the nature and extent of his right knee 
disability.  The claims folder and a copy 
of this remand should be made available 
to the examiner.  The examiner should 
fully describe the manifestations of the 
Veteran's right knee disability and 
assess any complaints of pain and 
weakness.  The examiner should indicate 
whether the Veteran experiences chronic 
residuals of severe painful motion or 
weakness in the right knee as the result 
of the total knee replacement.

The examiner is also requested to 
identify any disorders of the right hip 
or right leg that may be present.  If no 
such disorders are present, the examiner 
should explicitly state such a finding.  
If no disorders are identified, 
especially on x-ray, the examiner should 
also then address the x-ray findings from 
the VA examination of August 2004.  The 
examiner should explain why such a 
finding would be shown in 2004 but not at 
a later time; or, include the finding of 
DJD in August 2004 in providing the 
opinion requested below.  

If any right hip or right leg disorder is 
present, the examiner is further 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any such 
diagnosed disorder is: 1) caused by the 
Veteran's service-connected right knee 
disability; or 2) is aggravated by the 
service-connected right knee disability.  
The examiner should provide a complete 
rationale for all conclusions reached.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


